Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Stettner on August 12, 2022.
The application has been amended as follows: 

	In the claims
		In claim 1 line 10 “(6, 16, 26, 36)” has been changed to - - (8, 18, 28, 38)
		In claim 2 line 8 “and/or” has been change to - - and - - 
		In claim 7 line 11 “(6, 16, 26, 36)” has been changed to - - (8, 18, 28, 38)
		In claim 8 line 11 “(6, 16, 26, 36)” has been changed to - - (8, 18, 28, 38)
		In claim 14 line 4 “it” has been changed to - - the electrical energy storage module - - .

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 5-15 are allowed. The following is an examiner’s statement of reasons for allowance: Verbridge teaches the use of an energy store however does not teach wherein the wherein each of the  first electrical connection means are configured to be connected to one of the positive first voltage rail, a neutral position, or to the second electrical connection means of a further electrical energy storage module via one of the respective first switching elements, and each of the second electrical connection means are configured to be connected to one of the negative second voltage rail, a neutral position, or to the first electrical connection of a further electrical energy storage module via one of the respective second switching elements. At least this further limitation is not taught or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836